Exhibit 10.26

 

EMPLOYMENT AGREEMENT BETWEEN

QCR HOLDINGS, INC.

AND THOMAS BUDD

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of the 22nd day of June
22, 2004, is between QCR HOLDINGS, INC. (the “Employer”) and THOMAS BUDD (the
“Employee”).

 

AGREEMENTS

 

Section 1.     Employment. The Employer hereby employs the Employee, and the
Employee hereby accepts employment, upon the terms and conditions hereinafter
set forth. Employee agrees that if and when the necessary approvals and charters
are obtained, the Employer shall become Rockford Bank and Trust Company and all
references to Employer herein shall mean Rockford Bank and Trust Company.

 

Section 2.     Duties. The Employee agrees to provide all services necessary,
incidental or convenient as an Executive Vice President Rockford office of the
Employer; provided that, if and when the necessary approvals and charters are
obtained and the Employer becomes Rockford Bank and Trust Company under Section
1 hereof, Employee agrees to provide all services necessary, incidental or
convenient as President of Rockford Bank and Trust Company. The Employer shall
designate the location or locations for the performance of the Employee’s
services. The Employer shall furnish or make available to the Employee such
equipment, office space and other facilities and services as shall be adequate
and necessary for the performance of his duties.

 

Section 3.     Term. The term of this Agreement shall commence on June 1, 2004
(the “Effective Date”), and shall continue for a period of two (2) years. This
Agreement shall automatically extend for one (1) year on each anniversary of the
Effective Date, unless terminated by either party effective as of the last day
of the then current two (2) year term by written notice to that effect delivered
to the other not less than ninety (90) days prior to the anniversary of such
Effective Date.

 

Section 4.     Compensation.

 

(a)     Base Salary. The annual base salary (“Base Salary”) of the Employee
shall be One Hundred Thirty Thousand Dollars ($130,000.00). Base Salary shall be
payable bi-weekly, in equal installments. The Employee’s Base Salary shall be
subject to review annually, with the first such review period to commence during
the first quarter of 2005, and shall be adjusted during the term hereof in
accordance with the Employer’s established management compensation policies and
plan.

 

(b)      Bonuses. The Employee shall be entitled to receive cash bonuses (“Cash
Bonus” or “Cash Bonuses”), based upon performance, which may be granted in the
future in the discretion of the Employer, consistent with Employer’s incentive
bonus formula for executive management, as modified from time to time. Maximum
bonus shall be as follows; 2004-5%, 2005-10%, 2006-20%, 2007-30%. In addition,
the Employee may receive such additional bonuses or awards in the form of stock
options, restricted stock or other equity compensation, as determined in the
discretion of the Employer.

  

 
 

--------------------------------------------------------------------------------

 

 

(c)      Rockford Incentive Programs. The Employee shall be eligible to
participate in the following: “Rockford Short-term Cash Incentive Compensation
Program” and “Rockford Long-term Deferred Incentive Compensation Program”
(collectively referred to as the “Incentive Programs”). All references to goals,
thresholds, assets, losses, earnings and similar terms under the Incentive
Programs shall be based solely upon application of such terms to the Rockford
office of the Employer. The Incentive Programs shall be administered by the
Executive Committee of the Board of Directors of QCR Holdings, Inc. (the
“Executive Committee”) and the Executive Committee shall have the authority to
make all determinations in the interpretation and administration of the
Incentive Programs and all decisions of the Executive Committee shall be binding
on the Employee; provided however, that the amounts paid pursuant to the
Incentive Programs shall be allocated among the following eligible employees in
the percentages set forth: Thomas Budd 60% percent and Shawn Way 40% percent
(the “Eligible Employees”). If an Eligible Employee is no longer employed by the
Employer at the time any amount would otherwise be allocated and paid to such
employee, then the amount allocable to such employee shall be forfeited and will
not be paid to any other Eligible Employee.

 

(i)           Under the Short-Term Cash Incentive Compensation Program, with
respect to the years ending December 31, 2005 through December 31, 2008, the
Employer shall pay the Eligible Employees, as allocated as provided above, the
aggregate amount set forth in the schedule below with respect to each year if
the following Assets Target and Losses/Earnings Target for such year are met;
provided however, that fifty percent (50%) of the aggregate amount shall be
allocated to the Assets Target and fifty percent (50%) shall be allocated to the
Losses/Earnings Target. The incentive amount payable hereunder shall be paid
within ninety (90) days after the end of such year.

 

Year Ending

Incentive Amount

Assets Target

Losses/Earnings Target

December 31, 2005

$20,000

$45 million

losses no more than $1,153,000

December 31, 2006

$25,000

$81 million

losses no more than $433,000

December 31, 2007

$30,000

$118 million

earnings at least $227,000

December 31, 2008

$35,000

$151 million

earnings at least $1,106,000


In the event either the Assets Target or the Losses/Earnings Target is not met,
then a prorata portion of the incentive amount payable with respect to that
Target shall be payable according to the following schedule:

 

 
 

--------------------------------------------------------------------------------

 

 

 

Result

Incentive Amount Paid

Reach or exceed Target

100%

Within 5% of Target

90%

Within 10% of Target

80%

Within 15% of Target

65%

Within 20% of Target

50%

Less than 20% of Target

None

 

By way of example, if as of December 31, 2006, 100% of the Asset Target was met
but only 90% of the Losses/Earning Target was met, then 95% of the aggregate
incentive amount ($28,500) would be payable (100% of $15,000 plus 90% of
$15,000). It is the agreement of the parties that the Incentive Targets above do
not include the impact of changes in the Employer business model that are not
reflected in the initial underlying projections prepared in May, 2004.

 

(ii)           Under the Long-term Deferred Incentive Compensation Program, with
respect to years ending December 31, 2009 through December 31, 2013, the
Employer shall contribute to a deferred compensation plan for the benefit of the
Eligible Employees, as allocated as provided above, the aggregate amount of the
“Long Term Incentive Award” for the attained level of Return on Equity Result
and Ending Total Assets set forth in Exhibit A hereto. In the event of a Change
in Control (as defined below), the Employer agrees to contribute the amount set
forth below with respect to the year in which the Change in Control occurs and
each and all subsequent years remaining, such amounts to be discounted to their
present values using the prime rate of interest as of the date five (5) business
days prior to the date of the Change in Control:

 

Year Ending

Amount

December 31, 2009

$35,000

December 31, 2010

$40,000

December 31, 2011

$50,000

December 31, 2012

$60,000

December 31, 2013

$70,000

December 31, 2014

$90,000

 

(d)      Benefits. The Employer shall provide the following additional benefits
to the Employee:

 

(1)     Medical Insurance. Family medical insurance, provided that Employee
shall be responsible for paying any portion of the premium in accordance with
the Employer’s policy applied to similarly situated employees.

  

 
 

--------------------------------------------------------------------------------

 

 

(2)     Reimbursements. Reimbursement of reasonable expenses advanced by the
Employee in connection with the performance of his duties hereunder, including,
but not limited to, two (2) paid weeks of continuing education, a monthly
automobile allowance of $500, fuel, maintenance and insurance expense of such
automobile, and the annual reimbursement of club dues for the following clubs:
Forest Hills Country Club and a full membership at Rockford Country Club. In
addition one-half of the initiation fee at Rockford Country Club will be
reimbursed up to a maximum reimbursement of $2,500.

 

(3)     Personal Days. The Employee will initially be entitled to twenty-five
(25) personal days which may be increased in accordance with the Employer’s
established policies and practices.

 

(4)     Disability Coverage. Long-term and short-term disability coverage equal
to approximately 66-2/3% of Base Salary and Average Annual Bonus. For purposes
of this Agreement, “Average Annual Bonus” shall mean the average of the three
(3) most recent annual Cash Bonuses paid to the Employee immediately preceding
the determination date.

 

(5)     Employee Benefits. Participation in a 401(k)/profit sharing plan,
deferred compensation program and such other benefits as are specifically
granted to Employee or in which he participates as an employee of the Employer.

 

(6)     Life Insurance. Term life insurance of two (2) times Employee’s Base
Salary and Average Annual Bonus as of the date of this Agreement; which
insurance may be provided through a group term carve-out plan at the Employer’s
election. The Employee will be allowed to purchase additional life insurance of
at least that same amount through such plan.

 

(7)     Deferred Compensation. Participation under a deferred compensation
agreement under which the Employee will be permitted to annually contribute and
defer up to eight thousand dollars ($8,000) and the Employer shall make a
matching contribution equal to the contribution made by the Employee up to a
maximum contribution of eight thousand dollars ($8,000).

 

(8)     Non-Qualified Stock Options. Non-qualified stock options in accordance
with QCR Holdings, Inc.’s current stock incentive plan, including without
limitation such vesting requirements as are typically imposed on executives of
QCR Holdings, Inc., enabling the Employee to acquire ten thousand (10,000)
shares of QCR Holdings, Inc. stock as of the Effective Date, with an exercise
price for such options equal to the market price of such stock as of the close
of business on the last business day prior to the Effective Date and,
concurrently with the grant and vesting of such options, ten thousand (10,000)
tax benefit rights.

 

(9)     Employee Stock Purchase Plan. Participation in QCR Holdings, Inc
Employee Stock Purchase Plan.

 

(e)      Signing Bonus. Employer shall pay a signing bonus to employee as
follows: seven thousand five hundred dollars ($7,500) upon execution of this
agreement, seven thousand five hundred dollars ($7,500) upon receiving charter
approval, five thousand ($5,000) upon release of solicitation covenants by
letter agreement; in no case longer than 18 months, and five thousand ($5,000)
upon release of non compete covenants by letter agreement; in no case longer
than 18 months.

  

 
 

--------------------------------------------------------------------------------

 

 

Section 5.     Time Requirement. The Employee shall devote his best efforts and
full business time to his duties under this Agreement. The Employee shall be
allowed to serve on outside boards subject to the consent of the Employer.

 

Section 6.     Termination upon Disability. In the event of the Employee’s
Disability (as defined below) during the employment term, payments based upon
the Employee's then current annual Base Salary and Average Annual Bonus shall
continue thereafter through the last day of the one (1) year period beginning on
the date of such Disability, after which time Employee’s employment shall
terminate. Payments made in the event of the Employee's Disability shall be
equal to 66-2/3% of Employee’s Base Salary and Average Annual Bonus, less any
amounts received under the Employer's short or long-term disability programs, as
applicable. Disability for purposes of this Agreement shall mean that the
Employee is limited from performing the material and substantial duties of the
positions set forth in Section 2 due to the Employee’s sickness or injury for a
period of six (6) consecutive months. The Executive Committee of the Board of
Directors of QCR Holdings, Inc. shall determine whether and when the Employee
has incurred a Disability under this Agreement.

 

Section 7.     Termination upon Death. In the event of the Employee's death
during the term of this Agreement, the Employee shall be paid his accrued and
unpaid Base Salary, and his earned Cash Bonus for the year in which he died
prorated on a per diem basis through the date of death. The earned Base Salary
shall be paid in accordance with the Employer’s regular payroll on the next
regular payroll date following the Employee’s death. The earned Cash Bonus for
the year shall be paid when Cash Bonuses are paid to other executive officers of
the Employer with respect to such year. Such amounts shall be payable to the
persons designated in writing by the Employee, or if none, to his estate.

 

Section 8.     Confidentiality and Loyalty. The Employee acknowledges that
during the course of his employment he will produce and have access to material,
records, data, trade secrets and information not generally available to the
public regarding the Employer and its subsidiaries and affiliates (collectively,
“Confidential Information”). Accordingly, during and subsequent to termination
of this Agreement, the Employee shall hold in confidence and not directly or
indirectly disclose, use, copy or make lists of any such Confidential
Information, except to the extent that such information is or thereafter becomes
lawfully available from public sources, or such disclosure is authorized in
writing by the Employer, required by a law or any competent administrative
agency or judicial authority, or otherwise as reasonably necessary or
appropriate in connection with performance by the Employee of his duties
hereunder. All records, files, documents and other materials or copies thereof
relating to the business of Employer and its subsidiaries and affiliates which
the Employee shall prepare or use, shall be and remain the sole property of the
Employer, shall not be removed from the Employer’s premises without its written
consent, and shall be promptly returned to the Employer upon termination of the
Employee’s employment hereunder. The Employee agrees to abide by the Employer’s
reasonable policies, as in effect from time to time, respecting avoidance of
interests conflicting with those of the Employer and its subsidiaries and
affiliates.

  

 
 

--------------------------------------------------------------------------------

 

 

Section 9.     Non-Competition.

 

(a)      Restrictive Covenant. The Employer and the Employee have jointly
reviewed the operations of the Employer and have agreed that the primary service
area of the Employer’s lending and deposit-taking functions extends to an area
encompassing a sixty (60) mile radii from each of the offices of QCR Holdings,
Inc. and its subsidiaries. Therefore, as an essential ingredient of and in
consideration of this Agreement and the payment of the amounts described in
Section 4 and Section 10, the Employee hereby agrees that, except with the
express prior written consent of the Employer, for a period of one (1) year
after the termination of the Employee’s employment with the Employer (the
“Restrictive Period”), he will not directly or indirectly compete with the
business of the Employer, including, but not by way of limitation, by directly
or indirectly owning, managing, operating, controlling, financing, or by
directly or indirectly serving as an employee, officer or director of, or
consultant to, or by soliciting or inducing, or attempting to solicit or induce,
any employee or agent of the Employer to terminate employment with the Employer
and become employed by any person, firm, partnership, corporation, trust or
other entity which owns or operates an office or other business location of:
(i) a bank, savings and loan association, credit union or similar financial
institution, or (ii) an insurance company or agency, investment brokerage firm
or other entity or organization involved in the retail sale of investment
products or the making of retail or commercial loans (any of the foregoing
referred to in clauses (i) or (ii) collectively referred to as a “Financial
Institution”) within a sixty (60) mile radii from each of the offices of QCR
Holdings, Inc. and its subsidiaries (the “Restrictive Covenant”). If the
Employee violates the Restrictive Covenant and the Employer brings legal action
for injunctive or other relief, the Employer shall not, as a result of the time
involved in obtaining such relief, be deprived of the benefit of the full period
of the Restrictive Covenant. Accordingly, the Restrictive Covenant shall be
deemed to have the duration specified in this Section computed from the date the
relief is granted, but reduced by the time between the period when the
Restrictive Period began to run and the date of the first violation of the
Restrictive Covenant by the Employee. The foregoing Restrictive Covenant shall
not prohibit the Employee from owning directly or indirectly capital stock or
similar securities which are listed on a securities exchange or quoted on the
Nasdaq which do not represent more than one percent (1%) of the outstanding
capital stock of any Financial Institution.

 

(b)      Remedies for Breach of Restrictive Covenant. The Employee acknowledges
that the restrictions contained in this Section 9 and Section 8 are reasonable
and necessary for the protection of the legitimate business interests of the
Employer, that any violation of these restrictions would cause substantial
injury to the Employer and such interests, that the Employer would not have
entered into this Agreement with the Employee without receiving the additional
consideration offered by the Employee in binding himself to these restrictions
and that such restrictions were a material inducement to the Employer to enter
into this Agreement. In the event of any violation or threatened violation of
these restrictions, the Employer, in addition to and not in limitation of, any
other rights, remedies or damages available to the Employer under this Agreement
or otherwise at law or in equity, shall be entitled to preliminary and permanent
injunctive relief to prevent or restrain any such violation by the Employee and
any and all persons directly or indirectly acting for or with him, as the case
may be.

 

Section 10.     Severance.

 

(a)     Termination Without Cause. If the Employee is involuntarily terminated
without Cause (as defined below), a severance payment will be made equal to six
(6) months of Base Salary. Such payment shall be made in a lump sum within
fifteen (15) days of termination or in equal installments over the six (6) month
period, at the Employer’s option. In addition, the Employer shall provide
reasonable out-placement services for up to three (3) months following
termination.

  

 
 

--------------------------------------------------------------------------------

 

 

(b)      Termination for Cause or Voluntary Termination. If the Employee is
terminated for Cause (as defined below) or voluntarily terminates his
employment, then the Employer shall pay Employee any accrued and unpaid Base
Salary, and any accrued and unpaid personal days and shall have no further
obligations to the Employee under this Agreement. For purposes of this
Agreement, “Cause” shall mean:

 

(1)     a material violation by the Employee of any applicable material law or
regulation respecting the business of the Employer;

 

(2)     the Employee being found guilty of a felony, an act of dishonesty in
connection with the performance of his duties as an officer of the Employer, or
which disqualifies the Employee from serving as an officer or director of the
Employer; or

 

(3)     the willful or negligent failure of the Employee to perform his duties
hereunder in any material respect.

 

The Employee shall be entitled to at least thirty (30) days' prior written
notice of the Employer's intention to terminate his employment for any Cause
specifying the grounds for such termination, a reasonable opportunity to cure
any conduct or act, if curable, alleged as grounds for such termination, and a
reasonable opportunity to present to the Board of Directors of QCR Holdings,
Inc. his position regarding any dispute relating to the existence of such Cause.

 

(c)      Termination Upon Change in Control. If a Change in Control (as defined
below) occurs and the Employee is terminated within one (1) year following the
Change in Control or the Employee elects within six (6) months following the
Change in Control to terminate his employment, a severance payment will be made
within fifteen (15) days of termination equal to two (2) years of Base Salary
plus the amount set forth in Section 4(c)(ii) related to a Change in Control. In
addition, the Employer shall continue, or cause to be continued, Employee’s
health insurance as in effect on the date of termination (including, if
applicable, family coverage) for three (3) years.

 

For purposes of this Section, the term “Change in Control” shall mean the
following:

 

(1)     The consummation of the acquisition by any person (as such term is
defined in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of thirty-three percent (33%) or more
of the combined voting power of the then outstanding voting securities of QCR
Holdings, Inc.; or

 

(2)     The individuals who, as of the date hereof, are members of the board of
directors of QCR Holdings, Inc. (the “Holding Company Board”) cease for any
reason to constitute a majority of the Holding Company Board, unless the
election, or nomination for election by the stockholders, of any new director
was approved by a vote of a majority of the Holding Company Board, and such new
director shall, for purposes of this Agreement, be considered as a member of the
Holding Company Board; or

  

 
 

--------------------------------------------------------------------------------

 

 

(3)     consummation of: (A) a merger or consolidation of QCR Holdings, Inc. if
the stockholders, immediately before such merger or consolidation, do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
sixty-seven percent (67%) of the combined voting power of the then outstanding
voting securities of the entity resulting from such merger or consolidation, in
substantially the same proportion as their ownership of the combined voting
power of the voting securities outstanding immediately before such merger or
consolidation; or (B) a complete liquidation or dissolution or the sale or other
disposition of all or substantially all of the assets or stock of the Employer
or QCR Holdings, Inc.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because thirty-three percent (33%) or more of the combined voting power
of the then outstanding securities of either the Employer or QCR Holdings, Inc.
is acquired by: (1) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained for employees of the entity; or (2) any
corporation which, immediately prior to such acquisition, is owned directly or
indirectly by the stockholders in the same proportion as their ownership of
stock immediately prior to such acquisition.

 

(4)      If it is determined, in the opinion of the Employer’s independent
accountants, in consultation, if necessary, with the Employer’s independent
legal counsel, that any amount paid under this Agreement due to a Change in
Control, either separately or in conjunction with any other payments, benefits
and entitlements received by the Employee in respect of a Change in Control
under any other plan or agreement under which the Employee participates or to
which he is a party, would constitute an “Excess Parachute Payment” within the
meaning of Section 280G of the Code, and thereby be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then in such event the
Employer shall pay to the Employee a “grossing-up” amount equal to the amount of
such Excise Tax, plus all federal and state income or other taxes with respect
to the payment of the amount of such Excise Tax, including all such taxes with
respect to any such grossing-up amount. If, at a later date, the Internal
Revenue Service assesses a deficiency against the Employee for the Excise Tax
which is greater than that which was determined at the time such amounts were
paid, then the Employer shall pay to the Employee the amount of such
unreimbursed Excise Tax plus any interest, penalties and reasonable professional
fees or expenses incurred by the Employee as a result of such assessment,
including all such taxes with respect to any such additional amount. The highest
marginal tax rate applicable to individuals at the time of the payment of such
amounts will be used for purposes of determining the federal and state income
and other taxes with respect thereto. The Employer shall withhold from any
amounts paid under this Agreement the amount of any Excise Tax or other federal,
state or local taxes then required to be withheld with respect to the amount
paid hereunder. Computations of the amount of any grossing-up supplemental
compensation paid under this subparagraph shall be conclusively made by the
Employer’s independent accountants, in consultation, if necessary, with the
Employer’s independent legal counsel. If, after the Employee receives any
gross-up payments or other amount pursuant to this Section 10, the Employee
receives any refund with respect to the Excise Tax, the Employee shall promptly
pay the Employer the amount of such refund within ten (10) days of receipt by
the Employee.

  

 
 

--------------------------------------------------------------------------------

 

 

(5)      If the Employer is not in compliance with any minimum capital
requirements applicable to it or if the payments required under this Section
would cause the Employer’s capital to be reduced below any such minimum capital
requirements, such payments shall be deferred until such time as the Employer is
in capital compliance. At the election of the Employee, which election is to
made within thirty (30) days of the Employee’s termination, such payments shall
be made in a lump sum or paid monthly during the remaining term of this
Agreement following the Employee’s termination. In the event that no election is
made, payment to the Employee will be made on a monthly basis during the
remaining term of this Agreement. Such payments shall not be reduced in the
event the Employee obtains other employment following the termination of
employment by the Employer.

 

Section 11.     Indemnification.

 

(a)      The Employer, at its expense, shall provide the Employee (including his
heirs, personal representatives, executors and administrators) for the term of
this Agreement with coverage under a standard directors’ and officers’ liability
insurance policy.

 

(b)      In addition to the insurance coverage provided for in this Section, the
Employer shall hold harmless and indemnify the Employee (and his heirs,
executors and administrators) to the fullest extent permitted under applicable
law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been an officer of the Employer (whether or
not he continues to be an officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements, such indemnification to include any action, suit or proceeding
related to the Employee leaving a prior employer and becoming employed by the
Employer unless, and in which case the Employer does not agree to hold harmless
and indemnify the Employee, liability, either equitable or legal, is imposed on
the Employer or the Employee and such liability is imposed in material part as a
result of the Employee’s failure to disclose, as of the Effective Date, any fact
or action related thereto or the Employee’s material malfeasance or misfeasance
in connection with or related to his leaving his prior employer.

 

(c)      In the event the Employee becomes a party, or is threatened to be made
a party, to any action, suit or proceeding for which the Employer has agreed to
provide insurance coverage or indemnification under this Section, the Employer
shall, to the full extent permitted under applicable law, advance all expenses
(including reasonable attorneys’ fees, judgments, fines and amounts paid in
settlement (collectively “Expenses”) incurred by the Employee in connection with
the investigation, defense, settlement or appeal of any threatened, pending or
completed action, suit or proceeding, subject to receipt by the Employer of a
written undertaking from the Employee: (1) to reimburse the Employer for all
Expenses actually paid by the Employer to or on behalf of the Employee in the
event it shall be ultimately determined that the Employee is not entitled to
indemnification by the Employer for such Expenses; and (2)  to assign to the
Employer all rights of the Employee to indemnification, under any policy of
directors’ and officers’ liability insurance or otherwise, to the extent of the
amount of Expenses actually paid by the Employer to or on behalf of the
Employee.

  

 
 

--------------------------------------------------------------------------------

 

 

Section 12.     Payment of Legal Fees. The Employer is aware that after a Change
in Control, management of the Employer or its successor could cause or attempt
to cause the Employer to refuse to comply with its obligations under this
Agreement, including the possible pursuit of litigation to avoid its obligations
under this Agreement. In these circumstances, the purpose of this Agreement
would be frustrated. It is the Employer’s intention that the Employee not be
required to incur the expenses associated with the enforcement of his rights
under this Agreement, whether by litigation or other legal action, because the
cost and expense thereof would substantially detract from the benefits intended
to be granted to the Employee hereunder. It is the Employer’s intention that the
Employee not be forced to negotiate settlement of his rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control occurs it appears to the Employee that (a) the Employer has failed to
comply with any of its obligations under this Agreement, or (b) the Employer or
any other person has taken any action to avoid its obligations under this
Agreement, the Employer irrevocably authorizes the Employee from time to time to
retain counsel of his choice, at the expense of the Employer as provided in this
Section 12, to represent the Employee in connection with the initiation or
defense of any litigation or other legal action, whether by or against the
Employer or any director, officer, stockholder, or other person affiliated with
the Employer, in any jurisdiction. Notwithstanding any existing or previous
attorney-client relationship between the Employer and any counsel chosen by the
Employee under this Section 12, the Employer irrevocably consents to the
Employee entering into an attorney-client relationship with that counsel, and
the Employer and the Employee agree that a confidential relationship shall exist
between the Employee and that counsel. The fees and expenses of counsel selected
from time to time by the Employee as provided in this Section 12 shall be paid
or reimbursed to the Employee by the Employer on a regular, periodic basis upon
presentation by the Employee of a statement or statements prepared by such
counsel in accordance with such counsel’s customary practices. The Employer’s
obligation to reimburse Employee for legal fees as provided under this Section
12 and any separate employment, deferred compensation, severance or other
agreement between the Employee and the Employer shall not exceed $200,000 in the
aggregate. Accordingly, the Employer’s obligation to pay the Employee’s legal
fees provided by this Section 12 shall be offset by any legal fee reimbursement
obligation the Employer may have with the Employee under any separate
employment, deferred compensation, severance or other agreement between the
Employee and the Employer.

 

Section 13.     Regulatory Suspension and Termination.

 

(a)      If the Employee is suspended from office and/or temporarily prohibited
from participating in the conduct of the Employer’s affairs by a notice served
under Section 8(e)(3) (12 U.S.C. § 1818(e)(3)) or 8(g) (12 U.S.C. § 1818(g)) of
the Federal Deposit Insurance Act, as amended, the Employer’s obligations under
this contract shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the
Employer shall (A) pay the Employee all of the compensation withheld while their
contract obligations were suspended and (B) reinstate any of the obligations,
which were suspended.

 

(b)      If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Employer’s affairs by an order issued under
Section 8(e) (12 U.S.C. § 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the Federal
Deposit Insurance Act, as amended, all obligations of the Employer under this
contract shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

 

(c)      If the Employer is in default as defined in Section 3(x) (12 U.S.C. §
1813(x)(1)) of the Federal Deposit Insurance Act, as amended, all obligations of
the Employer under this contract shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.

  

 
 

--------------------------------------------------------------------------------

 

 

(d)     All obligations of the Employer under this contract shall be terminated,
except to the extent determined that continuation of the contract is necessary
for the continued operation of the institution by the Federal Deposit Insurance
Corporation (the “FDIC”), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Employer under the authority contained
in Section 13(c) (12 U.S.C. § 1823(c)) of the Federal Deposit Insurance Act, as
amended, or when the Employer is determined by the FDIC to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.

 

(e)     Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) (12 U.S.C. § 1828(k)) of the Federal Deposit Insurance Act as amended, and
any regulations promulgated thereunder.

 

Section 14.     General Provisions and Representations.

 

(a)     The Company agrees that it shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all its assets to another
company, firm or person unless such succeeding or continuing company, firm or
person agrees to assume and discharge the obligations of the Company under this
Agreement.

 

(b)     This Agreement supersedes all prior agreements and understandings
between the parties relating to the subject matter of this Agreement. It binds
and benefits the parties and their successors in interest, heirs, beneficiaries,
legal representatives and assigns.

 

(c)      This Agreement is governed by and construed in accordance with the laws
of the State of Illinois.

 

(d)      The provisions of Sections 8 and 9 shall survive the termination of
this Agreement.

 

(e)      No amendment or modification of this Agreement is effective unless made
in writing and signed by each party.

  

 
 

--------------------------------------------------------------------------------

 

 

(f)      This Agreement may be signed in several counterparts, each of which
will be an original and all of which will constitute one agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above set forth.

 

QCR HOLDINGS, INC. 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ James J. Brownson

 

/s/ Thomas D. Budd 

 

James J. Brownson, 

 

Thomas D. Budd 

 

Chairman, Executive Committee of the

Board of Directors of QCR Holdings, Inc.  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Douglas M. Hultquist 

 

 

  Douglas M. Hultquist,       President, QCR Holdings, Inc.    

  

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Rockford Bank & Trust Company

 

Rockford Long-Term Incentive Compensation Program

 

 

 

Deferred Incentive Years ending December 31, 2009 through December 31, 2014

 

 

 

Return on

Equity Result

(See Note #1 )

Ending Total Assets

$175,000,000

Ending Total Assets

$250,000,000

Ending Total Assets

$325,000,000

         

12.00%

Long-Term Incentive Award

$35,000

$40,000

$50,000

         

13.00%

Long-Term Incentive Award

$40,000

$50,000

$60,000

         

14.00%

Long-Term Incentive Award

$45,000

$55,000

$70,000

         

15.00%

Long-Term Incentive Award

$50,000

$65,000

$80,000

         

16.00%

Long-Term Incentive Award

$55,000

$75,000

$90,000

         

17.00%

Long-Term Incentive Award

$60,000

$85,000

$110,000

         

18.00%

Long-Term Incentive Award

$65,000

$95,000

$120,000

 

 

 

 

--------------------------------------------------------------------------------

#1 : Assumes Equity of 7.00% of Assets